Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Golden Oaks Medical Care Facility,
(CCN: 23-5260),

Petitioner
v.
Centers for Medicare and Medicaid Services.
Docket No. C-10-272
Decision No. CR2468
Date: December 7, 2011
DECISION

Petitioner, Golden Oaks Medical Care Facility, was not in substantial compliance with
program participation requirements from October 8, 2009 through October 21, 2009.
There is a basis for the imposition of an enforcement remedy. A civil money penalty
(CMP) of $700 per day from October 8, 2009 through October 21, 2009, a total CMP of
$9,800, is a reasonable enforcement remedy.
I. Background
Petitioner, located in Pontiac, Michigan, participates in Medicare as a skilled nursing
facility (SNF) and the Michigan Medicaid program as a nursing facility (NF). On
October 8, 2009, the Michigan Department of Community Health (state agency)

conducted a complaint survey and determined that Petitioner was not in substantial
compliance due to a violation of 42 C.F.R. § 483.25(h)! that caused actual harm to a

' References are to the version of the Code of Federal Regulations (C.F.R.) in effect at
the time of the survey, unless otherwise indicated.
resident. On November 4, 2009, the state agency conducted a revisit survey and
determined that Petitioner returned to substantial compliance on October 22, 2009. The
Centers for Medicare and Medicaid Services (CMS) notified Petitioner by letter dated
January 6, 2010, that it was imposing a CMP of $700 per day for the period October 8,
2009 through October 21, 2009, totaling $9,800. CMS also advised Petitioner that
Petitioner was ineligible to conduct a Nurse Aide Training and Competency Evaluation
Program (NATCEP) for two years due to the amount of the CMP. Parties’ Joint
Stipulation of Undisputed Fact (Jt. Stip.) 4] 1-2, 10-11; CMS Exhibit (CMS Ex.) 1.

On December 14, 2009, Petitioner timely filed a request for hearing before an
administrative law judge (ALJ). On January 6, 2010, this case was assigned to me for
hearing and decision and an Acknowledgement and Prehearing Order was issued on
January 11, 2010. A hearing was scheduled for September 7, 2010, in Detroit, Michigan.
However, on August 19, 2010, Petitioner filed a waiver of oral hearing and requested that
l establish a schedule for briefing and submission of documentary evidence. On August
30, 2010, I accepted Petitioner’s waiver of oral hearing and set a briefing schedule. On
November 4, 2010, Petitioner filed its brief (P. Br.) and Petitioner exhibits (P. Exs.) 1
through 14. On November 5, 2010, CMS filed its brief (CMS Br.) and CMS Exs. 1
through 21. On December 6, 2010, the parties filed their reply briefs (CMS Reply and P.
Reply). CMS did not object to my consideration of P. Exs. 1 through 14 and they are
admitted. Petitioner filed an objection to CMS Ex. 20 on July 23, 2010, on grounds that
it was not timely exchanged and that it presented a danger of unfair prejudice and
confusion of the issues. Petitioner’s objection is overruled. Petitioner does not articulate
any specific prejudice that might occur if I consider the document. Furthermore, CMS
Ex. 20 is not confusing. Petitioner also had the opportunity to offer contrary evidence,
either in the form of documents or testimony. CMS Exs. | through 21 are admitted.

II. Discussion
A. Issues

Whether there is a basis for the imposition of an enforcement
remedy; and

Whether the remedy imposed is reasonable.
B. Applicable Law

The statutory and regulatory requirements for participation of a SNF in Medicare are
found at section 1819 of the Social Security Act (Act) and at 42 C.F.R. Part 483. Section
1819(h)(2) of the Act authorizes the Secretary of Health and Human Services (Secretary)
to impose enforcement remedies against a SNF for failure to comply substantially with
the federal participation requirements established by sections 1819(b), (c), and (d) of the
Act.? The Act requires that the Secretary terminate the Medicare participation of any
SNF that does not return to substantial compliance with participation requirements within
six months of being found not to be in substantial compliance. Act § 1819(h)(2)(C). The
Act also requires that the Secretary deny payment of Medicare benefits for any
beneficiary admitted to a SNF, if the SNF fails to return to substantial compliance with
program participation requirements within three months of being found not to be in
substantial compliance — commonly referred to as the mandatory or statutory denial of
payments for new admissions (DPNA). Act § 1819(h)(2)(D). The Act grants the
Secretary discretionary authority to terminate a noncompliant SNF’s participation in
Medicare, even if there has been less than 180 days of noncompliance. The Act also
grants the Secretary authority to impose other enforcement remedies, including a
discretionary DPNA, CMPs, appointment of temporary management, and other remedies
such as a directed plan of correction. Act § 1819(h)(2)(B).

The Secretary has delegated to CMS and the states the authority to impose remedies
against a long-term care facility that is not complying substantially with federal
participation requirements. “Substantial compliance means a level of compliance with
the requirements of participation such that any identified deficiencies pose no greater risk
to resident health or safety than the potential for causing minimal harm.” 42 C.F.R.

§ 488.301 (emphasis in original). A deficiency is a violation of a participation
requirement established by sections 1819(b), (c), and (d) of the Act or the Secretary’s
regulations at 42 C.F.R. Part 483, subpart B. Noncompliance refers to any deficiency
that causes a facility not to be in substantial compliance. 42 C.F.R. § 488.301. State
survey agencies survey facilities that participate in Medicare on behalf of CMS to
determine whether the facilities are complying with federal participation requirements.
42 C.F.R. §§ 488.10-.28, 488.300-.335. The regulations specify the enforcement
remedies that CMS may impose if a facility is not in substantial compliance with
Medicare requirements. 42 C.F.R. § 488.406.

The regulations specify that a CMP that is imposed against a facility on a per day basis
will fall into one of two ranges of penalties. 42 C.F.R. §§ 488.408, 488.438. The upper
range of a CMP, $3,050 per day to $10,000 per day, is reserved for deficiencies that pose
immediate jeopardy to a facility’s residents and, in some circumstances, for repeated
deficiencies. 42 C.F.R. § 488.438(a)(1)(i), (d)(2). “dmmediate jeopardy means a

> Participation of a NF in Medicaid is governed by section 1919 of the Act. Section
1919(h)(2) of the Act gives enforcement authority to the states to ensure that NFs comply
with the participation requirements established by sections 1919(b), (c), and (d) of the
Act.
situation in which the provider’s noncompliance with one or more requirements of
participation has caused, or is likely to cause, serious injury, harm, impairment, or death
to aresident.” 42 C.F.R. § 488.301 (emphasis in original). The lower range of CMPs,
$50 per day to $3,000 per day, is reserved for deficiencies that do not pose immediate
jeopardy, but either cause actual harm to residents, or cause no actual harm but have the
potential for causing more than minimal harm. 42 C.F.R. § 488.438(a)(1)(ii).

Petitioner was notified in this case that it was ineligible to conduct a NATCEP for two
years. Pursuant to sections 1819(b)(5) and 1919(b)(5) of the Act, SNFs and NFs may
only use nurse aides who have completed a training and competency evaluation program.
Pursuant to sections 1819(f)(2) and 1919(f)(2) of the Act, the Secretary was tasked to
develop requirements for approval of NATCEPs and the process for review of those
programs. Sections 1819(e) and 1919(e) of the Act impose upon the states the
requirement to specify what NATCEPs they will approve that meet the requirements that
the Secretary established and a process for reviewing and re-approving those programs
using criteria the Secretary set. The Secretary promulgated regulations at 42 C.F.R. Part

483, subpart D. Pursuant to 42 C.F.R. §
approve and must withdraw any prior ap
that has been: (1) subject to an extended
1819(g)(2)(B)(i) or 1919(g)(2)(B)(i) of t

483.151(b)(2) and (e)(1), a state may not
proval of a NATCEP offered by a SNF or NF
or partial extended survey under sections

e Act; (2) assessed a CMP of not less than

$5,000; or (3) subject to termination of its participation agreement, a DPNA, or the
appointment of temporary management. Extended and partial extended surveys are
triggered by a finding of “substandard quality of care” during a standard or abbreviated
standard survey and involve evaluating additional participation requirements.
“Substandard quality of care” is identified by the situation where surveyors identify one
or more deficiencies related to participation requirements established by 42 C.F.R. §
483.13 (Resident Behavior and Facility Practices), § 483.15 (Quality of Life), or § 483.25
(Quality of Care) that are found to constitute either immediate jeopardy, a pattern of or
widespread actual harm that does not amount to immediate jeopardy, or a widespread
potential for more than minimal harm that does not amount to immediate jeopardy and
there is no actual harm. 42 C.F.R. § 488.301.

The Act and regulations make a hearing before an ALJ available to a long-term care
facility against which CMS has determined to impose an enforcement remedy. Act

§§ 1128A(c)(2), 1866(h); 42 C.F.R. §§ 488.408(g), 498.3(b)(13). The hearing before an
ALJ is a de novo proceeding. The Residence at Salem Woods, DAB No. 2052 (2006);
Cal Turner Extended Care, DAB No. 2030 (2006); Beechwood Sanitarium, DAB No.
1906 (2004); Emerald Oaks, DAB No. 1800, at 11 (2001); Anesthesiologists Affiliated,
DAB CR65 (1990), aff'd, 941 F.2d 678 (8th Cir. 1991). A facility has a right to appeal a
“certification of noncompliance leading to an enforcement remedy.” 42 C.F.R.

§ 488.408(g)(1); 42 C.F.R. §§ 488.330(e), 498.3. However, the choice of remedies, or
the factors CMS considered when choosing remedies, are not subject to review. 42
C.F.R. § 488.408(g)(2). A facility may only challenge the scope and severity level of

noncompliance determined by CMS, if a successful challenge would affect the range of
the CMP that may be imposed or impact the facility’s authority to conduct a NATCEP.
42 C.F.R. § 498.3(b)(14), (d)(10)(i). The CMS determination as to the level of
noncompliance, including the finding of immediate jeopardy, “must be upheld unless it is
clearly erroneous.” 42 C.F.R. § 498.60(c)(2); Woodstock Care Ctr., DAB No. 1726, at 9,
38 (2000), aff’d, 363 F.3d 583 (6th Cir. 2003). The Departmental Appeals Board (the
Board) has long held that the net effect of the regulations is that a provider has no right to
challenge the scope and severity level assigned to a noncompliance finding, except in the
situation where that finding was the basis for an immediate jeopardy determination. See,
e.g., Ridge Terrace, DAB No. 1834 (2002); Koester Pavilion, DAB No. 1750 (2000).
ALJ Review of a CMP is subject to 42 C.F.R. § 488.438(e).

The standard of proof, or quantum of evidence required, is a preponderance of the
evidence. CMS has the burden of coming forward with evidence and making a prima
facie showing of a basis for imposition of an enforcement remedy. Petitioner bears the
burden of persuasion to show by a preponderance of the evidence that it was in
substantial compliance with participation requirements or any affirmative defense.
Batavia Nursing & Convalescent Inn, DAB No. 1911 (2004); Batavia Nursing &
Convalescent Ctr., DAB No. 1904 (2004), aff'd, Batavia Nursing & Convalescent Ctr. v.
Thompson, 129 F. App’x 181 (6th Cir. 2005); Emerald Oaks, DAB No. 1800; Cross
Creek Health Care Ctr., DAB No. 1665 (1998); Hillman Rehab. Ctr., DAB No. 1611
(1997), aff'd, Hillman Rehab. Ctr. v. United States, No. 98-3789 (GEB), 1999 WL
34813783 (D.N.J. May 13, 1999).

C. Findings of Fact, Conclusions of Law, and Analysis

CMS alleges that Petitioner was not in substantial compliance with program participation
requirements from October 8 through 21, 2009, due to a violation of 42 C.F.R. §
483.25(h) (Tag F323), which resulted in an isolated incident of actual harm to a resident
but did not pose immediate jeopardy. The Statement of Deficiencies (SOD) for the
survey that ended on October 8, 2009, cited two examples as support for the deficiency
related to Resident 101 and Resident 102. The parties stipulated and agreed, however,
that CMS is not proceeding upon the example of Resident 101. Jt. Stip. § 4; CMS Br. at
2,n.1; P. Br. at 1-2.

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis. I have carefully considered all the evidence and the arguments of both parties,
even though not all may be specifically discussed in this decision. I discuss the credible

6

evidence given the greatest weight in my decision-making.’ The fact that evidence is not
specifically discussed should not be considered sufficient to rebut the presumption that I
considered all the evidence and assigned such weight or probative value to the credible
evidence that I determined appropriate within my discretion as an ALJ. There is no
requirement for me to discuss the weight given every piece of evidence considered in this
case, nor would it be consistent with notions of judicial economy to do so.

1. Petitioner violated 42 C.F.R. § 483.25(h).
2. Petitioner’s violation of 42 C.F.R. § 483.25(h) caused actual harm.

3. Petitioner was not in substantial compliance due to its violation of
42 C.F.R. § 483.25(h) from October 8 through 21, 2009.

4. There is a basis for the imposition of an enforcement remedy.
a. Facts

The parties stipulated to the following facts. Jt. Stip., (5-9. Resident 102 was an 83
year old male who was readmitted to the facility on June 13, 2009. On June 13, 2009,
Resident 102 was assessed to be at high risk for falls. CMS Ex. 13, at 57; P. Ex. 8, at 1.
Resident 102’s Minimum Data Set (MDS) completed in June 2009, shows that he had
fallen in the last 30 days and in the last 31 to 80 days. CMS Ex. 13, at 6, 9. Resident 102
was assessed as totally dependent on staff for all activities of daily living (ADLs),
including bed mobility (he required a one person assist) and transfers (he required a two
person assist). CMS Ex. 13, at 8. Resident 102 was assessed as being in unstable
condition and he suffered from cognitive loss, confusion or dementia, contractures, and
pain secondary to the contractures. CMS Ex. 13, at 9, 14-31. On June 16, 2009, at 10:30
a.m., Resident 102 rolled out of his bed and onto a floor mat. CMS Ex. 15, at 1; CMS
Ex. 3, at 4. On June 22, 2009 at 8:00 p.m., Resident 102’s bed alarm sounded and staff
found him on the floor with his head on the floor and his body on the floor mat. Resident
102 suffered a laceration on the back, right side of his head that required multiple
stitches. CMS Ex. 8, at 2-4; CMS Ex. 13, at 60; CMS Ex. 15, at 3-6.

> “Credible evidence” is evidence that is worthy of belief. Black's Law Dictionary 596
(18th ed. 2004). The “weight of evidence” is the persuasiveness of some evidence
compared to other evidence. Id. at 1625.
The following facts are gleaned from the clinical records for Resident 102 that are in
evidence. On June 15, 2009, two days after the resident’s readmission, a Rehabilitation
Screen was completed that identified the following devices as required or in use:

bilateral floor mats; bed sensor; a hi-low bed; a high-back, reclined wheelchair with anti-
tipper device; and a tab alarm. P. Ex. 9, at 1. A physician’s order for the interventions,
dated and signed on June 17, 2009, substituted a geriatric chair for the high-backed
wheelchair. CMS Ex. 13, at 51, 56. Resident 102’s care plan dated June 16, 2009, listed
as a problem Resident 102’s history of falls and that he was “always throwing [his] lower
extremities over the mattress of his bed due to poor safety awareness.” CMS Ex. 13, at
7; P. Ex. 11, at 1. The care plan cautioned staff to “be mindful that resident will throw
lower extremities over the mattress” and listed the following interventions: assist
resident with turns and repositioning every two hours; assess for orthostatic hypotension;
check for incontinence and change every two hours and as necessary; observe Foley
catheter for placement to avoid discomfort; mechanical lift for all transfers; floor mats on
both sides of bed; bilateral heel protectors while in bed; geriatric chair while up with a tab
alarm; hi-low bed with bed in lowest position except when giving care; and low air
mattress. CMS 13, at 17; P. Ex. 11, at 1. The bed sensor listed as recommended by the
Rehabilitation Screen on June 15, 2009 (P. Ex. 9, at 1), is not listed in the June 16 care
plan. Resident 1 fell from his bed on June 16. CMS Ex. 15, at 1; P. Ex. 10. The
evidence shows additional interventions following the fall from bed on June 16, 2009,
that were not added to the care plan, including: the facility tied down Resident 102’s
mattress more securely to the bed;* applied a bed sensor alarm to Resident 102’s bed, and
arranged for a physical therapy evaluation. CMS Ex. 13, at 51, 59; CMS Ex. 15, at 1; P.
Ex. 4, at 2; P. Ex. 10, at 1.

The Incident and Accident Report for the June 16, 2009 fall shows that the resident rolled
off the bed onto the floor mat. The report does not state that the resident was in a hi-low
bed prior to the fall and, if so, whether it was in the low position. The report also does
not state what other interventions were in use or in place at the time of the fall. CMS Ex.
15, at 1.

Resident 102 fell from his bed again on June 22, 2009, and suffered a laceration on the
back of his head that required stitches. Facility incident and accident reports and
progress notes for the June 22, 2009 fall indicate that staff responded to the resident’s bed
sensor alarm. The reports do not indicate whether the resident’s bed was in the high or
the low position when the fall occurred. The reports do not indicate the size of the floor

* Resident 102’s air mattress was a low air-loss mattress and was an intervention to help
prevent pressure sores. CMS Ex. 13, at 24.
mat or provide any description of the resident’s positioning on the floor mat other than
that his head was on the floor and his body was on the floor mat. P. Ex. 12; CMS Ex. 8,
at 2; CMS Ex. 13, at 60; CMS Ex. 15, at 3, 5-6. After the June 22, 2009 fall from bed,
the facility gave the resident a different mattress; added bolsters on both sides of the bed;
and conducted in-service training of staff regarding fall prevention equipment,
interventions, safety, and positioning. CMS Ex. 8, at 4; CMS Ex. 13, at 15, 22, 52; CMS
Ex. 15, at 3, 6; P. Ex. 4, at 3; P. Ex. 9, at 1; P. Ex. 12. Physician’s orders dated June 23,
2009, required bed bolsters, a low air mattress, and the discontinuation of the vinyl
mattress overlay wings that the facility implemented immediately after the June 22, 2009
fall. CMS Ex. 13, at 2, 5, 50, 52, 56, 60; P. Ex. 9, at 1; P. Ex. 12; P. Ex. 14. Undated
interventions on the care plan to perform neurologic checks and to check incision are
clearly related to the June 22, 2009 fall, as is the intervention to add bolsters on both
sides of the resident’s bed, which is dated June 23, 2009. CMS Ex. 13, at 17; P. Ex. 11,
at 1.

b. Analysis

The general quality of care regulation, 42 C.F.R. § 483.25, requires that a facility ensure
that each resident receives necessary care and services to attain or maintain the resident’s
highest practicable physical, mental, and psychosocial well-being, in accordance with the
resident’s comprehensive assessment and plan of care. The quality of care regulations
impose specific obligations upon a facility related to accident hazards and accidents.

The facility must ensure that —

(1) The resident environment remains as free of accident
hazards as is possible; and

(2) Each resident receives adequate supervision and
assistance devices to prevent accidents

42 C.F.R. § 483.25(h). CMS instructs its surveyors that the intent of 42 C.F.R. §
483.25(h)(1) and (2) is “to ensure the facility provides an environment that is free from
accident hazards over which the facility has control and provides supervision and
assistive devices to each resident to prevent avoidable accidents.” The facility is
expected to: identify, evaluate, and analyze hazards and risks; implement interventions to
reduce hazards and risks; and monitor the effectiveness of interventions and modify them
when necessary. State Operations Manual (SOM), CMS Pub. 100-07, app. PP, Guidance
to Surveyors Long Term Care Facilities, F323 (Rev. 27; eff. Aug. 17, 2007).

The Board has provided interpretative guidance for adjudicating alleged violations of 42
C.F.R. § 483.25(h)(1):
The standard in section 483.25(h)(1) itself - that a facility
“ensure that the environment is as free of accident hazards as
possible” in order to meet the quality of care goal in section
483.25 -- places a continuum of affirmative duties on a
facility. A facility must determine whether any condition
exists in the environment that could endanger a resident's
safety. If so, the facility must remove that condition if
possible, and, when not possible, it must take action to protect
residents from the danger posed by that condition. [Footnote
omitted.] Ifa facility has identified and planned for a
hazard and then failed to follow its own plan, that may be
sufficient to show a lack of compliance with [the]
regulatory requirement. In other cases, an ALJ may need to
consider the actions the facility took to identify, remove, or
protect residents from the hazard. Where a facility alleges (or
shows) that it did not know that a hazard existed, the facility
cannot prevail if it could have reasonably foreseen that an
endangering condition existed either generally or for a
particular resident or residents.

Maine Veterans’ Home — Scarborough, DAB No. 1975, at 6-7 (2005) (emphasis added).

The Board has also explained the requirements of 42 C.F.R. § 483.25(h)(2) in numerous
decisions. Golden Living Ctr. — Riverchase, DAB No. 2314, at 6-7 (2010); Eastwood
Convalescent Ctr., DAB No. 2088 (2007); Century Care of Crystal Coast, DAB No.
2076 (2007), aff'd, 281 F. App’x 180 (4th Cir. 2008); Liberty Commons Nursing and
Rehab. - Alamance, DAB No. 2070 (2007); Golden Age Skilled Nursing & Rehab. Ctr.,
DAB No. 2026 (2006); Estes Nursing Facility Civic Ctr., DAB No. 2000 (2005);
Northeastern Ohio Alzheimer’s Research Ctr., DAB No. 1935 (2004); Woodstock Care
Ctr., DAB No. 1726 (2000), aff'd, Woodstock Care Ctr. v. Thompson, 363 F.3d 583 (6th
Cir. 2003). The regulation does not make a facility strictly liable for accidents that occur,
but it does require that a facility take all reasonable steps to ensure that a resident receives
supervision and assistance devices that meet his or her assessed needs and mitigates
foreseeable risks of harm from accidents. Woodstock Care Ctr. v. Thompson, 363 F.3d at
589 (noting a SNF must take “all reasonable precautions against residents’ accidents”).

A facility is permitted the flexibility to choose the methods of supervision it uses to
prevent accidents, but the chosen methods must be adequate under the circumstances.
Whether supervision is “adequate” depends in part upon the resident’s ability to protect
himself or herself from harm. /d. Based on the regulation and the cases in this area,
CMS meets its burden to show a prima facie case, if the evidence demonstrates that the
facility failed to provide adequate supervision and assistance devices to prevent
accidents, given what was reasonably foreseeable. Alden Town Manor Rehab. & HCC,
DAB No. 2054, at 5-6, 7-12 (2006). An “accident” is an unexpected, unintended event
that can cause a resident bodily injury, excluding adverse outcomes associated as a direct
consequence of treatment or care (e.g., drug side effects or reactions). SOM, app. PP,
Tag F323; Woodstock Care Ctr., DAB No. 1726, at 4.

CMS offered the declaration of Surveyor Denise Young-Bean, R.N., in which she
testifies that she conducted the complaint survey that ended on October 8, 2009, and that
she wrote the Statement of Deficiencies (SOD), which reflects her findings and
conclusions. CMS Ex. 21. Surveyor Bean alleges in the SOD, based on record review
and interviews, that Petitioner violated 42 C.F.R. § 483.25 because Petitioner failed to
provide Resident 102 adequate supervision to prevent accidents, one of which resulted in
actual harm. CMS Ex. 3, at 1-2; P. Ex. 1, at 1-2. Surveyor Bean alleges in her
declaration that Petitioner failed to provide Resident 102 adequate supervision and
assistance devices prior to the June 16 fall to prevent Resident 102 from falling from bed.
Surveyor Bean alleges that Petitioner’s interventions were also inadequate prior to the fall
from bed on June 22, 2009. CMS Ex. 21, at 4-6. Surveyor Bean opines that Petitioner
could have increased the resident’s supervision by implementing 15 or 30 minute checks,
moving him to a room closer to the nurse’s station or another more readily accessible
location, or implementing a sitter program. She also alleges that there is no evidence that
Petitioner assessed the cause for Resident 102 throwing his legs over the mattress, which
she apparently considered a contributing factor to both falls. Although not specifically
stated, Surveyor Bean’s allegations clearly suggest that she also considered that Petitioner
not only failed to assess the cause of the behavior, but also failed to implement
interventions to address the behavior prior to the fall on June 22. Surveyor Bean also
commented that the effectiveness of an alarm is dependent upon how quickly staff can
respond to prevent an accident. She alleged that Resident 102’s behavior of throwing his
legs over his mattress was known to Petitioner and it was foreseeable that the resident
would throw his legs out of bed and fall before staff could respond to a sounding alarm.
CMS Ex. 21, at 6.

There is no dispute that Petitioner assessed Resident | as at risk for falls on June 13,
2009, and implemented some interventions to address that risk. There is no dispute that
Resident 102 fell from bed on June 16, 2009 and again on June 22, 2009. There is no
dispute that Resident 102 suffered actual harm as a result of the June 22 fall when his
head hit the floor, in the form of a laceration on his head that required stitches. I
conclude that CMS has made a prima facie showing of noncompliance due to a violation
of 42 C.F.R. § 483.25(h) that resulted in actual harm to Resident 102. Thus, the burden
of proof and persuasion is upon Petitioner to rebut the prima facie case or to establish an
affirmative defense. I conclude, after consideration of all the evidence of record and the
arguments of the parties, that Petitioner has failed to rebut the prima facie showing or to
establish an affirmative defense.

The evidence shows that upon his readmission to the facility on June 13, 2009, Petitioner
assessed the resident as being at risk for falls. Thus, it was clearly foreseeable that the
resident could fall from bed or his wheelchair. The resident’s care planning team planned
multiple interventions to address the fall-risk. The evidence shows that the resident also
had the behavior of throwing his legs over the side of his mattress. The evidence shows
that the behavior was recognized as contributing to the risk of the resident falling from
bed. Petitioner has presented no evidence that there was an attempt to identify the cause
for the behavior or to control the behavior to reduce the risk for falls from bed.

On June 16, 2009, Resident 102 fell from his bed. Petitioner’s accident report shows that
it was determined the resident rolled off his bed. In response to the accident, Petitioner
tied down the resident’s mattress more securely to the bed, implemented a bed sensor
alarm to alert staff if the resident was exiting the bed, and ordered a physical therapy
evaluation. Petitioner argues that its interventions following the June 16 fall were
adequate. Petitioner’s Prehearing Brief (P. Ph. Br.) at 7; P. Br. at 11; P. Reply at 4-5.
Petitioner provides no evidence to explain why the mattress was not secured tightly to the
bed frame in accordance with manufacturer’s instructions prior to the June 16 fall.
Petitioner does not explain why no bed sensor alarm was in place prior to the June 16 fall.
Petitioner also submitted no evidence that the care planning team assessed the
effectiveness of any of the interventions in place at the time of the fall. Petitioner has not
shown that the resident was in the hi-low bed or that the bed was in the low position
when he fell. Petitioner presented no evidence that the care planning team considered
additional or different interventions, including more restrictive interventions such as side
rails or bolsters to prevent falls.

On June 22, 2009, Resident 102 fell again. Petitioner has presented no evidence that the
care planning team determined the cause of the fall, what interventions were in use at the
time of the fall, or whether the interventions were effective to reduce the risk for
accidental injury of the resident. The evidence does show the bed sensor alarm was
effective to alert staff that the resident was falling or had fallen. But clearly, the alarm
did not prevent the fall or the injury. There is no evidence that Petitioner assessed
whether the alarm might be more effective if the resident was in a different room where
staff could respond more quickly, or whether he required closer supervision to permit a
quicker response to prevent a fall from his bed or his wheelchair. There is no evidence
that the care planning team assessed whether the resident’s bed was in the low position at
the time of the fall or whether the floor mats were adequately sized and positioned to
prevent his head from striking the floor or furniture when he rolled or fell from bed.
There is no evidence that the care planning team assessed the effectiveness of alternative
interventions including restrictive interventions, other than the physician ordered bed
bolsters, a different mattress, and discontinuation of the use of the mattress wings.

Petitioner advances several arguments for why it should be found in compliance or why
its noncompliance should be excused.
Petitioner argues that the previous history of falls may not have all been from Resident
102’s bed and that Resident 102’s high risk for falls may not have been limited to falls
from his bed. P. Br. at 9-10; P. Reply at 3-4. This argument is no defense. Petitioner
clearly knew that Resident 102 was at risk to fall from his bed before the June 16 fall, as
Petitioner had planned interventions to address the risk for such falls. Petitioner fails,
however, to show: that the interventions were actually implemented; that their
effectiveness was evaluated, particularly after the fall on June 16; and that the care
planning team considered alternatives.

Petitioner argues that Resident 102 was totally dependent on staff for mobility and “was
not a resident who would be expected to move about or out of his bed quickly.”
Therefore, Petitioner asserts that the bed sensor alarm was a reasonable intervention and
adequate under the circumstances. Petitioner argues that its staff responded promptly to
the alarm. P. Br at 11-12; P. Reply at 5-7. The bed sensor alarm clearly alerted
Petitioner’s staff that Resident 102 was getting out of bed, and it was effective for that
purpose. A bed sensor alarm is not effective to prevent a fall or related injury when a
resident falls attempting to get out of bed, unless there is also some increased supervision
so that staff can get to the resident prior to the fall. Petitioner, however, did not increase
its supervision of Resident 102. Therefore, a bed sensor was not an adequate and
reasonable intervention, by itself, particularly given this resident’s leg throwing behavior.
The hi-low bed and floor mats are reasonable interventions to minimize or totally prevent
accidental injury from a fall, but only if properly implemented. Petitioner has not shown
that the interventions of a hi-low bed and floor mats were properly implemented at the
time of either fall.

Petitioner argues that it did not adopt the intervention of bed bolsters until after the June
22 fall because bed bolsters are a form of restraint like bed side rails, and Petitioner
wanted to try a less restrictive intervention first. Petitioner argues that a bed alarm is a
reasonable alternative to a restraint and that it balanced the amount of the restraint in light
of the potential risk of harm. Petitioner argues, inconsistently, that Resident 102 was
totally dependent on staff for bed mobility but also argues that it did not want to restrict
Resident 102’s freedom of movement by using bed bolsters. P. Ph. Br. at 7-10; P. Br. at
12-16; P. Reply at 7-11. Whether or not the bed bolster is a restraint is not the issue. The
issue is whether Petitioner has shown that it took all reasonable steps to protect the
resident from injury due to accidental falls from his bed. Even if a bed bolster is
considered a restraint, the use of restraints is clearly permissible under statutory and
regulatory participation requirements so long as criteria are met. Ensuring the physical
safety of the resident is an authorized purpose for the use of restraint. Act §§
1819(c)(1)(A)(ii), 1919(c)(1)(A)(ii); 42 C.F.R. § 483.13(a). Petitioner has not presented
any evidence that bolsters, side rails, or other restraints were considered by the care
planning team prior to either fall, despite the fact that Petitioner was clearly on notice that
Resident 102 threw his legs over the mattress and recognized that such behavior could
result in a fall.
I conclude that Petitioner has failed to show that it took all reasonable steps to ensure that
Resident 102 received supervision and assistance devices to meet his assessed need for
prevention of falls and to mitigate the foreseeable risks of harm to him secondary to
accidental falls from his bed or wheelchair. Accordingly, I conclude that Petitioner has
failed to rebut the CMS prima facie case or to establish an affirmative defense.

5. A CMP of $700 per day from October 8, 2009 through October 21,
2009 is reasonable.

Ihave concluded that Petitioner violated 42 C.F.R. § 483.25(h) and that the violation
caused actual harm to Resident 102. Thus, Petitioner was not in substantial compliance
with program participation requirements, and there is a basis to impose an enforcement
remedy. Ifa facility is not in substantial compliance with program requirements, CMS
has the authority to impose one or more of the enforcement remedies listed in 42 C.F.R. §
488.406, including a CMP. CMS may impose a per day CMP for the number of days that
the facility is not in compliance. 42 C.F.R. § 488.430(a). Petitioner has not argued or
shown that it returned to substantial compliance prior to October 21, 2009. Authorized
CMPs are divided into two ranges. The lower range is from $50 to $3,000 per day and is
authorized for noncompliance that does not pose immediate jeopardy but has the potential
for more than minimal harm. 42 C.F.R. §§ 488.408, .438(a)(1)(i), (d)(2). The lower
range is applicable in this case.

If I conclude, as I have in this case, that there is a basis for the imposition of an
enforcement remedy and the remedy proposed is a CMP, my authority to review the
reasonableness of the CMP is limited by 42 C.F.R. § 488.438(e). The limitations are: (1)
I may not set the CMP at zero or reduce it to zero; (2) I may not review the exercise of
discretion by CMS in selecting to impose a CMP; and (3) I may only consider the factors
specified by 42 C.F.R. § 488.438(f) when determining the reasonableness of the CMP
amount. In determining whether the amount of a CMP is reasonable, the following
factors specified at 42 C.F.R. § 488.438(f) must be considered: (1) the facility’s history
of non-compliance, including repeated deficiencies; (2) the facility’s financial condition;
(3) the seriousness of the deficiencies as set forth at 42 C.F.R. § 488.404(b), the same
factors CMS and/or the state were to consider when setting the CMP amount; and (4) the
facility’s degree of culpability, including but not limited to the facilities neglect,
indifference, or disregard for resident care, comfort, and safety. The absence of
culpability is not a mitigating factor. The factors that CMS and the state were required to
consider when setting the CMP amount, and that I am required to consider when
assessing the reasonableness of the amount, are set forth in 42 C.F.R. § 488.404(b): (1)
whether the deficiencies caused no actual harm but had the potential for minimal harm,
no actual harm with the potential for more than minimal harm, but not immediate
jeopardy, actual harm that is not immediate jeopardy, or immediate jeopardy to resident
health and safety; and (2) whether the deficiencies are isolated, constitute a pattern, or are

widespread. My review of the reasonableness of the CMP is de novo and based upon the
evidence in the record before me. I am not bound to defer to the CMS determination of
the reasonable amount of the CMP to impose but my authority is limited by regulation as
already explained. I am to determine whether the amount of any CMP proposed is within
reasonable bounds considering the purpose of the Act and regulations. Emerald Oaks,
DAB No. 1800, at 10; CarePlex of Silver Spring, DAB No. 1683, at 14-16 (1999);
Capitol Hill Cmty. Rehab. and Specialty Care Ctr., DAB No. 1629 (1997).

Petitioner was cited for noncompliance under Tag F323 in two survey cycles occurring
within the ten months prior to the survey at issue. A May 19, 2009 complaint and annual
survey cited Petitioner for noncompliance under Tag F323 that caused actual harm.
Petitioner was also cited for noncompliance under Tag F323 that resulted in actual harm
by a February 19, 2009 complaint survey. CMS Ex. 19, at 1. The noncompliance under
Tag F323 in the present survey was serious, as it caused actual harm to Resident 102,
which required a trip to the hospital and multiple sutures for his laceration. CMS Ex. 8,
at 4; CMS Ex. 13, at 60; CMS Ex. 15, at 3. Petitioner has not alleged an inability to pay
the CMP imposed or presented evidence to support such an allegation. The evidence
supports a conclusion that Petitioner was culpable because the evidence does not show
that the care planning team assessed the need for interventions, whether interventions
were implemented, and whether interventions implemented were effective. Petitioner
also failed to assess Resident 102’s leg throwing behavior and to adopt interventions to
limit or prevent the behavior, even though Petitioner was clearly aware of this behavior.
Lalso note that the CMP is at the low end of the range of authorized CMPs. I conclude,
based upon my consideration of the required factors, that a CMP of $700 per day from
October 8, 2009 through October 21, 2009, is a reasonable enforcement remedy.

II. Conclusion

For the foregoing reasons, Petitioner was not in substantial compliance with program
participation requirements from October 8, 2009 through October 21, 2009. A CMP of
$700 per day from October 8, 2009 through October 21, 2009, totaling $9,800, is a
reasonable enforcement remedy.

/s/
Keith W. Sickendick
Administrative Law Judge

